Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 13, 2019

                                    No. 04-19-00013-CV

            IN THE INTEREST OF C.W.L., G.L.L, L.R. III., and A.R., Children

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15759A
                          Honorable Cathy Morris, Judge Presiding

                                           ORDER

     In accordance with this court’s opinion issued this date, this appeal is ordered DISMISSED
FOR LACK OF JURISDICTION.

       It is so ORDERED on March 13, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court